- Ww WN

Oo CO NSN HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-00171-HDM-CBC Document 22 Filed 08/26/19 Page 1 of 3

_/

 

 

V FILED ECEIVED

. —~ RECEIVED ;
Justin H. Pfrehm, Esq. ——_— ENTERED SERVED ON |
Nevada Bar No. 7484 COUNSEL/PARTIES OF RECORD |

 

Thorndal Armstrong Delk Balkenbush & Eisinger
6590 S. McCarran, Suite B , i

eno, Nevada 89509 nen
Tel: (775) 786-2882 AUG hui
jhp@thorndal.com

 

 

 

Attorney for Defendants CLERK US DISTRICT COURT
WERNER ENTERPRISES, INC. and DISTRICT OF NEVADA
JONATHAN JOHNSTON BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

DESHANNA GRAHAM, individually and as

 

Guardian Ad Litem of minor C.M. and as
Guardian Ad Litem of minor, C.M., JR., ORDER
Plaintiffs, Case No. 3:19-cv-00171-HDM-CBC
VS.
MOTION TO DISASSOCIATE

JONATHAN JOHNSTON; JOHN DOES I-
XX, inclusive; ABC CORPORATIONS I-X,
inclusive; and BLACK AND WHITE
COMPANIES, I-X, inclusive,

Defendants.

 

 

COMES NOW Defendants WERNER ENTERPRISES, INC., and JONATHAN
JOHNSTON, by and through their attorneys, Thorndal Armstrong Delk Balkenbush & Eisinger,
hereby move this Court to disassociate BRIAN M. BROWN, ESQ.., as counsel for Defendants
WERNER ENTERPRISES, INC., and JONATHAN JOHNSTON, as he is no longer associated
with the firm of Thorndal Armstrong Delk Balkenbush & Eisinger. Justin Pfrehm, Esq., of the
firm Thorndal Armstrong Delk Balkenbush & Eisinger will continue to represent Defendants
WERNER ENTERPRISES, INC., and JONATHAN JOHNSTON, in this action. Thorndal
Armstrong Delk Balkenbush & Eisinger respectfully requests the removal of Brian M. Brown,

Esq., from the list of attorneys associated with this case, as well as future pleadings and counsel's

 

 
Go Ob S&S NN DN A SP WD LO

NO NO HN ND RDN NR NR RO ee ee ee
ono NA Dn Un FP WY NYO K§ DBD O CO S DR WNW BP WO PPO

 

 

base 3:19-cv-00171-HDM-CBC Document 22 Filed 08/26/19 Page 2 of 3

proofs of service.
DATED this 26" day of August, 2019.

THORNDAL ARMSTRONG
DELK BALKENBUSH & EISINGER

By:___/s/ Justin Pfrehm

JUSTIN H. PFREHM, ESQ.

Nevada Bar No. 7484

6590 S. McCarran Blvd., Suite B
Reno, Nevada 89509

Attomey for Defendants

WERNER ENTERPRISES, INC. and
JONATHAN JOHNSTON

 

 

 
